--------------------------------------------------------------------------------

Exhibit 10.1



FIRST AMENDMENT TO SECOND AMENDED AND RESTATED
CREDIT AGREEMENT


THIS FIRST AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”), dated as of September 21, 2020, by and among JERNIGAN CAPITAL
OPERATING COMPANY, LLC, a Delaware limited liability company (“Borrower”),
JERNIGAN CAPITAL, INC., a Maryland corporation (“REIT”), each of the entities
identified as a “Subsidiary Guarantor” on the signature pages of this Amendment
(collectively the “Subsidiary Guarantors”; the REIT and the Subsidiary
Guarantors are hereinafter referred to collectively as the “Guarantors”),
KEYBANK NATIONAL ASSOCIATION (“KeyBank”), RAYMOND JAMES BANK, N.A., (“Raymond
James”), BMO HARRIS BANK N.A., (“BMO”), TRUSTMARK NATIONAL BANK (“Trustmark”),
FIRSTBANK (“FirstBank”), TRIUMPH BANK (“Triumph”), RENASANT BANK (“Renasant”),
PINNACLE BANK (“Pinnacle”), SYNOVUS BANK (“Synovus”), TRUIST BANK (“Truist”),
and IBERIABANK, a division of First Horizon Bank (“IberiaBank”; KeyBank, Raymond
James, BMO, Trustmark, FirstBank, Triumph, Renasant, Pinnacle, Synovus, Truist
and IberiaBank, collectively, the “Lenders”), and KeyBank as Agent for itself
and the other Lenders from time to time a party to the Credit Agreement (as
hereinafter defined) (KeyBank, in its capacity as Agent, is hereinafter referred
to as “Agent”).


W I T N E S S E T H:


WHEREAS, the Borrower, Agent and the Lenders are parties to that certain Second
Amended and Restated Credit Agreement dated as of March 26, 2020 (as the same
may be varied, extended, supplemented, consolidated, replaced, increased,
renewed, modified or amended from time to time, the “Credit Agreement”);


WHEREAS, the REIT and certain of the Subsidiary Guarantors executed and
delivered to Agent and the Lenders that certain Second Amended and Restated
Unconditional Guaranty of Payment and Performance dated as of March 26, 2020 (as
the same may be varied, extended, supplemented, consolidated, replaced,
increased, renewed, modified or amended from time to time, the “Guaranty”); and


WHEREAS, certain of the Subsidiary Guarantors have become parties to the
Guaranty by virtue of the execution and delivery to Agent of Joinder Agreements
of various dates; and


WHEREAS, certain of the Borrower and the Guarantors have requested that the
Agent and the Lenders make certain modifications to the Credit Agreement and
Agent and the undersigned Lenders have consented to such modifications, subject
to the execution and delivery of this Amendment.


NOW, THEREFORE, for and in consideration of the sum of TEN and NO/100 DOLLARS
($10.00), and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto do hereby covenant and
agree as follows:


1.         Definitions.  Capitalized terms used in this Amendment, but which are
not otherwise expressly defined in this Amendment, shall have the respective
meanings given thereto in the Credit Agreement.



--------------------------------------------------------------------------------




2.         Modifications of the Credit Agreement.  The Borrower, Agent and the
Lenders do hereby modify and amend the Credit Agreement as follows:


(a)        By inserting the following definitions in §1.1 of the Credit
Agreement, in the appropriate alphabetical order:


“Acknowledgment.  The Acknowledgment executed by JCAP Manhattan in favor of the
Agent, acknowledging the pledge of Equity Interests in JCAP Manhattan to the
Agent, such Acknowledgment to be in form and substance satisfactory to the
Agent, as the same may be modified, amended or restated.


Assignment of Interests.  The Collateral Assignment of Interests executed by the
Borrower in favor of the Agent, such agreement to be in form and substance
satisfactory to the Agent, as the same may be modified, amended or restated.


JCAP  Manhattan.  Mequity 150th Street, LLC, a Delaware limited liability
company,  and the owner of the JCAP Manhattan Property.


JCAP Manhattan Property.  The Self-Storage Property located at 465 W. 150th St.,
New York, NY.”


(b)        By deleting in their entirety the definitions of “Borrowing Base
Availability”, “Borrowing Base Property or Borrowing Base Properties”, “Security
Documents” and “Title Policy” appearing on §1.1 of the Credit Agreement, and
inserting in lieu thereof the following:


“Borrowing Base Availability.  The sum of:


(a)        for Tranche A Loans: Borrowing Base Availability for Borrowing Base
Loans, as calculated for each individual Borrowing Base Loan, shall be the
amount which is the lesser of:


(i)         The maximum principal amount which would not cause the Outstanding
Loans and Letter of Credit Liabilities under the Tranche A Loans to be greater
than sixty percent (60%) of the Mortgage Loan Collateral Value; and


(ii)       The maximum principal amount which would not cause the Outstanding
Loans and Letter of Credit Liabilities under the Tranche A Loans to be greater
than fifty percent (50%) of the underlying Real Estate Asset Fair Value.


The aggregate Borrowing Base Availability for Tranche A Loans shall be the sum
of the amount determined under this clause (a) for each Borrowing Base Loan.


(b)        for Tranche B Loans: Borrowing Base Availability for Non-Stabilized
Real Estate Collateral, as calculated for each individual applicable Borrowing
Base Property, shall be the amount which is the lesser of:


(i)         The maximum principal amount which would not cause the Outstanding
Loans and Letter of Credit Liabilities under the Tranche B Loan to be greater
than sixty percent (60%) (or with respect to the JCAP Manhattan Property to the
extent it is secured by the Assignment of Interests and not a Mortgage,
fifty-five percent (55%)) of the Real Estate As-Stabilized Value of such
Borrowing Base Property;



--------------------------------------------------------------------------------




(ii)       The maximum principal amount which would not cause the Outstanding
Loans and Letter of Credit Liabilities under the Tranche B Loan to be greater
than seventy-five percent (75%) (or with respect to the JCAP Manhattan Property
to the extent it is secured by the Assignment of Interests and not a Mortgage,
sixty-five percent (65%)) of the Property Development Cost of such Borrowing
Base Property; and


(iii)      Whichever of clause (A), (B) or (C) is then applicable:


(A)       The maximum principal amount which would not cause the ratio of (1)
Stabilized Adjusted Net Operating Income from such Borrowing Base Property
divided by (2) the Implied Debt Service Coverage Amount to be less than 1.35 to
1.00 (or with respect to the JCAP Manhattan Property to the extent it is secured
by the Assignment of Interests and not a Mortgage, 1.50 to 1.00).  For purposes
of this calculation, the outstanding balance of Loans and Letter of Credit
Liabilities for  the Implied Debt Service Coverage Amount will be the maximum
principal amount that such Borrowing Base Property would support in compliance
with the terms of this subsection.


(B)       For any Non-Stabilized Real Estate Collateral that has been included
as a Borrowing Base Asset under Tranche B for greater than eighteen (18) months,
the maximum principal amount which would not cause the ratio of (1) Actual
Adjusted Net Operating Income for the applicable Non-Stabilized Real Estate
Collateral divided by (2) the Implied Debt Service Coverage Amount to be less
than 0.50 to 1.00.  For purposes of this calculation, the oustanding balance of
Loans and Letter of Credit Liabilities for the Implied Debt Service Coverage
Amount will be the maximum principal amount that such Borrowing Base Property
would support in compliance with the terms of this subsection.


(C)       For any Non-Stabilized Real Estate Collateral that has been included
as a Borrowing Base Asset under Tranche B for greater than thirty (30) months,
the maximum principal amount which would not cause the ratio of (1) Actual
Adjusted Net Operating Income for the applicable Non-Stabilized Real Estate
Collateral divided by (2) the Implied Debt Service Coverage Amount to be less
than 1.00 to 1.00.  For purposes of this calculation, the outstanding balance of
the Loans and Letter of Credit Liabilities for the Implied Debt Service Coverage
Amount will be the maximum principal amount that such Borrowing Base Property
would support in compliance with the terms of this subsection.


The aggregate Borrowing Base Availability for Tranche B Loans shall be the sum
of the amount determined under this clause (b) for each applicable Borrowing
Base Property.


(c)        for Tranche C Loans: Borrowing Base Availability for Stabilized Real
Estate Collateral, as calculated for each individual applicable Borrowing Base
Property, shall be the lesser of:


(i)         The maximum principal amount which would not cause the Outstanding
Loans and Letter of Credit Liabilities under the Tranche C Loan to be greater
than sixty-five percent (65%) (or with respect to the JCAP Manhattan Property to
the extent it is secured by the Assignment of Interests and not a Mortgage,
sixty percent (60%)) of the Real Estate As-Is Value; and



--------------------------------------------------------------------------------




(ii)       The maximum principal amount which would not cause the ratio of (i)
Adjusted Net Operating Income from such Borrowing Base Property divided by (ii)
the Implied Debt Service Coverage Amount to be less than 1.30 to 1.00 (or with
respect to the JCAP Manhattan Property to the extent it is secured by the
Assignment of Interests and not a Mortgage, 1.50 to 1.00).  For purposes of this
calculation, the outstanding balance of the Loans and Letter of Credit
Liabilities for the Implied Debt Service Coverage Amount will be the maximum
principal amount that such Borrowing Base Property would support in compliance
with the terms of this subsection.


The aggregate Borrowing Base Availability for Tranche C Loans shall be the sum
of the amount determined under this clause (c) for each applicable Borrowing
Base Property.


(d)        Notwithstanding the foregoing, the Borrowing Base Availability shall
be reduced by the amount of the Operating and Interest Holdback.


Notwithstanding the foregoing, (x) if the Borrowing Base Availability
attributable to a Borrowing Base Property that is encumbered by a Mortgage
increases after such property first becomes a Borrowing Base Property, such
increased value shall not be included in the calculation of Borrowing Base
Availability until Borrower increases the coverage under the Title Policy for
such Borrowing Base Property (and any tie-in endorsements included in the Title
Policies for the other Borrowing Base Properties) to 110% of such increased
Borrowing Base Availability, and (y) the Borrowing Base Availability
attributable to a Borrowing Base Property shall not exceed the principal amount
to which recovery under the applicable Mortgage is limited provided that such
Mortgage may be amended to increase such limit.


Borrowing Base Property or Borrowing Base Properties.  At the time of
determination, the Eligible Real Estate owned by a Subsidiary Guarantor and
which satisfies the provisions of this Agreement to be included in the
calculation of Tranche B Availability or Tranche C Availability within the
Borrowing Base Availability, and has actually been included in the calculation
of Borrowing Base Availability, and that is security for the Obligations
pursuant to the Mortgages and Assignments of Leases and Rents (or with respect
to the JCAP Manhattan Property, that is security for the Obligations pursuant to
the pledge of Equity Interests in JCAP Manhattan that owns the JCAP Manhattan
Property pursuant to the Assignment of Interests).


Security Documents. Collectively, the Joinder Agreements, the Assignments of
Documents, the Mortgages, the Assignments of Leases and Rents, the Assignment of
Hedge, the Indemnity Agreement, the Subordination of Management Agreement, the
Assignment of Interests, the Acknowledgment, any other security documents
executed and delivered pursuant to §5.3, the UCC-1 financing statements and any
further collateral assignments to the Agent for the benefit of the Lenders.



--------------------------------------------------------------------------------




Title Policy.  With respect to each of the Borrowing Base Properties, an ALTA
standard form title insurance policy (or, if such form is not available, an
equivalent, legally promulgated form of mortgagee title insurance policy
reasonably acceptable to the Agent) issued by a Title Insurance Company (with
such reinsurance as the Agent may reasonably require, any such reinsurance to be
with direct access endorsements to the extent available under Applicable Law) in
an amount as the Agent may reasonably require based upon the fair market value
of the applicable Borrowing Base Property insuring the priority of the Mortgage
thereon and that the Subsidiary Guarantor holds marketable or indefeasible (with
respect to Texas) fee simple or leasehold (for the avoidance of doubt,
leaseholds shall only be permitted with respect to Borrowing Base Properties)
title to such parcel, subject only to the encumbrances acceptable to Agent in
its reasonable discretion and which shall not contain standard exceptions for
mechanics liens, persons in occupancy (other than tenants as tenants only under
Leases) or matters which would be shown by a survey, shall not insure over any
matter except to the extent that any such affirmative insurance is acceptable to
the Agent in its reasonable discretion, and shall contain (a) a revolving credit
endorsement and (b) such other endorsements and affirmative insurance as the
Agent may reasonably require and is available in the State in which the
Borrowing Base Property is located, including but not limited to (i) a
comprehensive endorsement, (ii) a variable rate of interest endorsement, (iii) a
usury endorsement if available at a reasonable cost, (iv) a doing business
endorsement, (v) if required by Agent to the extent Borrower has not otherwise
delivered satisfactory evidence of compliance with zoning of the applicable
Borrowing Base Property, an ALTA form 3.1 zoning endorsement, (vi) a “tie-in”
endorsement relating to all Title Policies issued by such Title Insurance
Company in respect of other Borrowing Base Properties, (vii) “first loss” and
“last dollar” endorsements, and (viii) a utility location endorsement. With
respect to the JCAP Manhattan Property, an ALTA standard form owner’s title
insurance policy (or, if such form is not available, an equivalent, legally
promulgated form of owner’s title insurance policy reasonably acceptable to the
Agent) issued by a Title Insurance Company (with such reinsurance as the Agent
may reasonably require, any such reinsurance to be with direct access
endorsements to the extent available under Applicable Law) in an amount approved
by the Agent insuring that JCAP Manhattan holds marketable fee simple title to
the JCAP Manhattan Property, subject only to the encumbrances acceptable to
Agent in its reasonable discretion and which shall not contain standard
exceptions for mechanics liens, persons in occupancy (other than tenants as
tenants only under Leases) or matters which would be shown by a survey, and
shall not insure over any matter except to the extent that any such affirmative
insurance is acceptable to the Agent in its reasonable discretion.”


(c)        By inserting the following as subparagraph (o) of §1.2 of the Credit
Agreement:


“(o)      The JCAP Manhattan Property may be included as a Borrowing Base
Property and the calculation of the Tranche B Availability or Tranche C
Availability, as applicable, provided that the terms of this Agreement are
satisfied (including the delivery of the Joinder Agreement, Assignment of
Interests and related documents described in this Agreement), and the JCAP
Manhattan Property shall be considered Real Estate for the purposes hereof.”


(d)        By deleting in its entirety the introductory paragraph to §5.4 of the
Credit Agreement, and inserting in lieu thereof the following:


“Provided no Default or Event of Default shall have occurred hereunder and be
continuing (or would exist immediately after giving effect to the transactions
contemplated by this §5.4 other than an Event of Default that would be cured by
effectuating such release as provided in §12.2(b)), the Agent shall release a
Borrowing Base Asset from the lien or security title of the Security Documents
encumbering the same (and if such release relates to the JCAP Manhattan
Property, such release shall include the Equity Interests in JCAP Manhattan
pledged pursuant to the Assignment of Interests) upon the request of the
Borrower subject to and upon the following terms and conditions:”



--------------------------------------------------------------------------------




(e)        By deleting in its entirety §6.19(d) of the Credit Agreement, and
inserting in lieu thereof the following:


“(d)      None of the Borrower, the Guarantors, their respective Subsidiaries
nor the Real Estate is subject to any applicable Environmental Law requiring the
performance of Hazardous Substances site assessments, or the removal or
remediation of Hazardous Substances, or the giving of notice to any governmental
agency or the recording or delivery to other Persons of an environmental
disclosure document or statement in each case by virtue of the transactions set
forth herein and contemplated hereby, or as a condition to the recording of the
Mortgages, the acceptance of the Assignment of Interests or to the effectiveness
of any other transactions contemplated hereby, except for such matters with
which the Borrower, the Guarantors, their respective Subsidiaries shall have
complied with as of the Closing Date.”


(f)        By deleting in its entirety clause (v) of §6.22 of the Credit
Agreement, and inserting in lieu thereof the following:


“(v) neither Borrower nor any Subsidiary Guarantor has received any written
notice of, and none of them has any knowledge of, any approvals, consents,
licenses, permits, utility installations and connections (including, without
limitation, drainage facilities), curb cuts and street openings, required by
Applicable Laws or any agreement affecting such Borrowing Base Property for the
maintenance, operation, servicing and use of such Borrowing Base Property or any
Building for its current use (hereinafter referred to as the “Project
Approvals”) which have not been granted, effected, or performed and completed
(as the case may be), in accordance with the timeline required thereunder, or
any fees or charges therefor which have not been fully paid before becoming
delinquent, or which are no longer in full force and effect, and no Project
Approvals will terminate, or become void or voidable or terminable on any
foreclosure sale of such Borrowing Base Property pursuant to the applicable
Mortgage or any foreclosure sale of any Equity Interests pursuant to the
Assignment of Interests,”


(g)        By deleting in its entirety §7.5(h) of the Credit Agreement, and
inserting in lieu thereof the following:


“(h)      Notice of Defaults Under Organizational Agreements.  The Borrower
will, within five (5) Business Days of notice or receipt, provide to the Agent
copies of any and all written notices of default under any operating agreement
or other organizational agreement of JCAP Manhattan to which Borrower is a party
or of any failure by the Borrower to perform any material obligation under any
such operating agreement or other organizational agreement.”



--------------------------------------------------------------------------------




(h)        By inserting the following to the end of, and as part of, §7.13 of
the Credit Agreement:


“Notwithstanding any representation, warranty or covenant to the contrary
contained in the Mortgages, the Assignments of Leases and Rents or the
Assignment of Interests regarding the collection or acceptance of payment of any
‘Revenues’ (as defined in the Mortgages) at Borrowing Base Properties more than
one (1) month prior to the due dates of such Revenues, the owner of the
applicable Borrowing Base Property may accept and collect prepayment of an
installment of base rent for an individual storage unit more than one (1) month
prior to the due date of such installment provided that (i) the aggregate amount
of such base rent collected more than three (3) months prior to the due date of
such installment shall not at any time exceed either (A) seven and one-half
percent (7.5%) of the total monthly base rent payable with respect to such
Borrowing Base Property (such limit, the ‘7.5% Property Limit’) or (B) two
percent (2%) of the total monthly base rent payable with respect to all of the
Borrowing Base Properties (such limit, the ‘2% Portfolio Limit’), and (ii) the
aggregate amount of such base rent collected more than twelve (12) months prior
to the due date of such installment shall be de minimis and in any event, such
aggregate amount, when added to the amount collected pursuant to the preceding
clause (i), shall not cause either the 7.5% Property Limit or the 2% Portfolio
Limit to be exceeded.  Without limiting any other right or remedy of the Agent
and the Lenders, after the occurrence and during the continuance of an Event of
Default, Borrower shall pay or cause to be paid to Agent (A) within three (3)
Business Days of such occurrence of  Event of Default as a prepayment of the
Obligations, any and all rents previously collected or accepted by or on behalf
of Borrower or a Guarantor as a prepayment of such rents that are due more than
one (1) month after the occurrence of such Event of Default, and (B) as a
prepayment of the Obligations, any and all rents thereafter collected or
accepted by or on behalf of Borrower or a Guarantor as a prepayment of such
rents greater than one (1) month prior to the due date of such installment, such
prepayment to be made within three (3) Business Days of such collection or
acceptance of an installment of rent greater than one (1) month prior to the due
date of such installment.  Collection of base rent for individual storage units
in compliance with this §7.13, shall not be deemed a breach of any
representation, warranty or covenant to the contrary contained in the Mortgages,
the Assignments of Leases and Rents or the Assignment of Interests.”


(i)         By deleting in their entirety clauses (ii), (v) and (xiv) of §8.2 of
the Credit Agreement, and inserting in lieu thereof the following:


“(ii)      Liens on assets other than (A) the Collateral or the JCAP Manhattan
Property or any asset or right related thereto or (B) any direct or indirect
interest of the Borrower, any Guarantor or any Subsidiary of the Borrower in any
Guarantor, in respect of judgments permitted by §8.1(e);


(v)        liens on Real Estate (but excluding (A) the Collateral or the JCAP
Manhattan Property or any asset or right related thereto and (B) any direct or
indirect interest of the Borrower in any Subsidiary Guarantor) to secure
Indebtedness of Subsidiaries of the Borrower that are not Subsidiary Guarantors
or owners of interests in Subsidiary Guarantors permitted by §8.1(g) and (h);



--------------------------------------------------------------------------------




(xiv)     Liens on assets of Borrower or its Subsidiaries (but not any
Subsidiary Guarantor) other than (A) the Collateral or the JCAP Manhattan
Property or any asset or right related thereto or (B) any direct or indirect
interest of the Borrower, any Guarantor or any Subsidiary of the Borrower in any
Guarantor, securing Indebtedness and other obligations in an aggregate amount
not exceeding $250,000 at any time outstanding.”


(j)         By deleting in its entirety §8.13 of the Credit Agreement, and
inserting in lieu thereof the following:


“§8.13  Equity Pledges.  Notwithstanding anything in this Agreement to the
contrary, neither the Borrower nor the REIT will create or incur or suffer to be
created or incurred any Lien on any legal, equitable or beneficial interest of
the REIT in the Borrower or, except for any Lien in favor of Agent under the
Loan Documents, of Borrower in any Subsidiary Guarantor, including, without
limitation, any Distributions or rights to Distributions on account thereof.”


(k)        By deleting in its entirety §8.16 of the Credit Agreement, and
inserting in lieu thereof the following:


“§8.16  Changes to Organizational Documents.  Borrower shall not amend or
modify, or permit the amendment or modification of, the articles, bylaws,
limited liability company agreements or other formation or organizational
documents of Borrower or any Guarantor in a manner that would have a material
adverse effect on the rights under the Loan Documents of the Agent, the Lenders,
the Issuing Lender or the Swing Loan Lender, without the prior written consent
of Agent, not to be unreasonably withheld, conditioned or delayed; provided
however that nothing herein shall limit the provisions of the Assignment of
Interests with respect to any “Company” described therein.”


(l)         By inserting the following as §8.17 of the Credit Agreement:


“§8.17  Non-Encumbrance.  Without implying any limitation upon the generality of
§7.19 or §8.2, the Borrower will not, and will not permit any other Person to,
create or incur or suffer to be created or incurred or to exist (a) any lien,
encumbrance, mortgage, pledge, negative pledge, change, restriction or other
security interest of any kind upon the JCAP Manhattan Property or any asset or
right related thereto, or (b) any provision of a document, instrument or
agreement (other than a Loan Document) which prohibits or purports to prohibit
the creation or assumption of any Lien on the JCAP Manhattan Property or any
asset or right related thereto or interest therein as security for the
Obligations.”


(m)       By inserting the following after the third (3rd) sentence of §16 of
the Credit Agreement:


“Without limiting any other provision of the Loan Documents, in the event that
any State, county or municipality thereof or any other Person shall directly or
indirectly claim or demand the payment of any mortgage, recording, intangible,
documentary stamp or other similar tax or charge with respect to any Security
Document (including any claim that the same should have been paid upon initial
recording thereof or at any time thereafter, or as condition to enforcement of
such Security Document),  the Borrower will pay to the Agent or the Person
entitled thereto within ten (10) days of demand the amount of such mortgage,
recording, intangible, documentary stamp or other similar tax or charge,
together with any interest, penalties or other amounts that may be claimed to be
due with respect thereto.”



--------------------------------------------------------------------------------




(n)        By deleting in their entirety subparagraphs (b) and (h) of Schedule
5.3 to the Credit Agreement, and inserting in lieu thereof the following:


“(b)      Security Documents.  (i) Such Security Documents relating to such Real
Estate of such Guarantor or Borrowing Base Loan (and if there is a corresponding
Mezzanine Loan, then such Mezzanine Loan), including any amendments to or
additional Security Documents, in order to grant to the Agent, for the benefit
of the Lenders, a first priority perfected lien and security interest in such
Real Estate,  the Equity Interests in JCAP Manhattan or Borrowing Base Loan (and
Mezzanine Loan, as applicable), as applicable, duly executed and delivered by
the respective parties thereto (which with respect to a Borrowing Base Property
shall include the delivery to Agent of a Mortgage, Assignment of Leases and
Rents and Subordination of Management Agreement, with respect to a Borrowing
Base Loan and Mezzanine Loan, shall include the delivery to Agent of the
original note or notes duly endorsed in blank and any notice of such assignment
as Agent may require be recorded in the applicable public records in the
jurisdiction where the real estate securing of such Borrowing Base Loan is
located (and shall include any certificates evidencing Equity Interests and
transfer powers related to a Mezzanine Loan), and with respect to the JCAP
Manhattan Property shall include the Assignment of Interests executed by
Borrower, the Acknowledgment, a Joinder and Subordination of Management
Agreement and such other documents as may be required by Agent executed by JCAP
Manhattan, and the delivery to Agent of certificates evidencing the Equity
Interests in JCAP Manhattan together with such transfer powers or assignments as
the Agent may reasonably require), and in any case the Agent shall have recorded
such UCC financing statements or amendments as the Agent may reasonably
require).


(h)        UCC Certification; Bankruptcy and Litigation Searches.  A
certification from the Title Insurance Company, records search firm, or counsel
satisfactory to the Agent that a search of the appropriate public records
disclosed no (i) conditional sales contracts, security agreements, chattel
mortgages, leases of personalty, financing statements or title retention
agreements which affect any property, rights or interests of the Borrower or
such Subsidiary Guarantor except to the extent that the same are discharged and
removed prior to or simultaneously with the inclusion of the Real Estate (or
with respect to JCAP Manhattan, the Equity Interests) or Borrowing Base Loan in
the Borrowing Base Assets, (ii) bankruptcy filings or (iii) judgments or pending
litigation (except those that are approved by Agent).”


(o)        By inserting the following as subparagraph (dd) of Schedule 5.3 to
the Credit Agreement:


“(dd)    Mezzanine Endorsement.  If available, such mezzanine loan,
non-imputation or similar endorsements to the owner’s title insurance policy
relating to the JCAP Manhattan Property as the Agent may reasonably require,
together with proof of payment of all premiums for such endorsement.”



--------------------------------------------------------------------------------




(p)        The Borrowing Base Certificate and Compliance Certificate shall be
modified by Borrower and Agent as necessary or appropriate to reflect the terms
of this Amendment.


3.         References to Credit Agreement.  All references in the Loan Documents
to the Credit Agreement shall be deemed a reference to the Credit Agreement as
modified and amended herein.


4.         Consent of Guarantors(a)        .  By execution of this Amendment,
each Guarantor hereby expressly consents to the modifications and amendments
relating to the Credit Agreement as set forth herein and any other agreements
contemplated hereby, and Borrower and Guarantors hereby acknowledge, represent
and agree that the Credit Agreement, as modified and amended herein, and the
other Loan Documents remain in full force and effect and constitute the valid
and legally binding obligation of Borrower and Guarantors, respectively,
enforceable against such Persons in accordance with their respective terms,
except as enforceability is limited by bankruptcy, insolvency, reorganization,
moratorium or other laws relating to or affecting generally the enforcement of
creditors’ rights and the effect of general principles of equity, and that the
Guaranty extends to and applies to the foregoing documents as modified and
amended.


5.         Representations.  Borrower and Guarantors represent and warrant to
Agent and the Lenders as follows as of the date of this Amendment:


(a)        Authorization.  The execution, delivery and performance by the
Borrower and the Guarantors of this Amendment and any other agreements
contemplated hereby and the transactions contemplated hereby and thereby (i) are
within the authority of Borrower and Guarantors, (ii) have been duly authorized
by all necessary proceedings on the part of such Persons, (iii) do not and will
not conflict with or result in any breach or contravention of any provision of
law, statute, rule or regulation to which any of such Persons is subject or any
judgment, order, writ, injunction, license or permit applicable to such Persons,
(iv) do not and will not conflict with or constitute a default (whether with the
passage of time or the giving of notice, or both) under any provision of the
partnership agreement or certificate, certificate of formation, operating
agreement, articles of incorporation or other charter documents or bylaws of, or
any material agreement or other material instrument binding upon, any of such
Persons or any of its properties, (v) do not and will not result in or require
the imposition of any lien or other encumbrance on any of the properties, assets
or rights of such Persons, and (vi) do not require any material approval or
consent of any Person other than those already obtained and as are in full force
and effect.


(b)        Enforceability.  This Amendment is the valid and legally binding
obligation of Borrower and Guarantors enforceable in accordance with the
respective terms and provisions hereof, except as enforceability is limited by
bankruptcy, insolvency, reorganization, moratorium or other laws relating to or
affecting generally the enforcement of creditors’ rights and the effect of
general principles of equity.


(c)        Approval.  The execution, delivery and performance by the Borrower
and the Guarantors of this Amendment and any other agreements contemplated
hereby and the transactions contemplated hereby and thereby do not require the
approval or consent of, or filing or registration with, or the giving of any
notice to, any court, department, board, governmental agency or authority other
than those already obtained and other than any disclosure filings with the SEC
as may be required with respect to this Amendment.



--------------------------------------------------------------------------------




(d)        Reaffirmation.  Borrower and the Guarantors reaffirm and restate as
of the date hereof each and every representation and warranty made by the
Borrower, the Guarantors and their respective Subsidiaries in the Loan Documents
except for representations or warranties that expressly relate to an earlier
date.  Each of the representations and warranties made by or on behalf of
Borrower, Guarantors or any of their respective Subsidiaries contained in this
Amendment, the Credit Agreement, the other Loan Documents or in any document or
instrument delivered pursuant to or in connection with the Credit Agreement are
true and correct in all material respects as of the date as of which they were
made and are true and correct in all material respects as of the date hereof,
with the same effect as if made at and as of that time, except to the extent of
changes resulting from transactions or other events permitted by the Loan
Documents (it being understood and agreed that any representation or warranty
which by its terms is made as of a specified date shall be required to be true
and correct only as of such specified date).


(e)        No Default.  By execution hereof, the Borrower and Guarantors certify
that the Borrower and Guarantors are and will be in compliance with all
covenants under the Loan Documents immediately after the execution and delivery
of this Amendment and the other documents executed in connection herewith, and
that no Default or Event of Default has occurred and is continuing.


6.         Waiver of Claims.  Borrower and Guarantors acknowledge, represent and
agree that Borrower and Guarantors as of the date hereof have no defenses,
setoffs, claims, counterclaims or causes of action of any kind or nature
whatsoever with respect to the Loan Documents, the administration or funding of
the Loans or with respect to any acts or omissions of Agent or any Lender, or
any past or present officers, agents or employees of Agent or any Lender, and
each of Borrower and Guarantors does hereby expressly waive, release and
relinquish any and all such defenses, setoffs, claims, counterclaims and causes
of action, if any.


7.         Ratification.  Except as hereinabove set forth, all terms, covenants
and provisions of the Credit Agreement, the Guaranty and the other Loan
Documents remain unaltered and in full force and effect, and the parties hereto
do hereby expressly ratify and confirm the Credit Agreement, the Guaranty and
the other Loan Documents.  Nothing in this Amendment or any other document
executed in connection herewith shall be deemed or construed to constitute, and
there has not otherwise occurred, a novation, cancellation, satisfaction,
release, extinguishment or substitution of the indebtedness evidenced by the
Notes or the other obligations of Borrower and Guarantors under the Loan
Documents (including without limitation the Guaranty).  This Amendment shall
constitute a Loan Document.


8.         Counterparts.  This Amendment may be executed in any number of
counterparts which shall together constitute but one and the same agreement.


9.         Miscellaneous.  THIS AMENDMENT SHALL, PURSUANT TO NEW YORK GENERAL
OBLIGATIONS LAW SECTION 5-1401, BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK.  This Amendment shall be binding upon and
shall inure to the benefit of the parties hereto and their respective permitted
successors, successors-in-title and assigns as provided in the Credit Agreement.



--------------------------------------------------------------------------------




10.       Effective Date.  This Amendment shall be deemed effective and in full
force and effect (the “Effective Date”) upon confirmation by the Agent of the
satisfaction of the following conditions:


(a)        the execution and delivery of this Amendment by Borrower, Guarantors,
Agent and the Required Lenders; and


(b)        the Borrower shall have paid the reasonable fees and expenses of
Agent in connection with this Amendment and the transactions contemplated
hereby.


[CONTINUED ON NEXT PAGE]

--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the parties hereto, acting by and through their respective
duly authorized officers and/or other representatives, have duly executed this
Amendment under seal as of the day and year first above written.



 
BORROWER:
     
JERNIGAN CAPITAL OPERATING
 
COMPANY, LLC, a Delaware limited liability
 
company
     
By:
Jernigan Capital, Inc., a Maryland limited
   
liability company, its managing member
         
By:
/s/ Kelly P. Luttrell
   
Name:
Kelly P. Luttrell
   
Title:
Senior Vice President, Chief
     
Financial Officer and Treasurer
     
(SEAL)




 
REIT:
     
JERNIGAN CAPITAL, INC., a Maryland
 
corporation
     
By:
/s/ Kelly P. Luttrell
 
Name:
Kelly P. Luttrell
 
Title:
Senior Vice President, Chief
   
Financial Officer and Treasurer
     
(SEAL)



[Signatures Continued on Next Page]
[Signature Page to First Amendment to Second Amended and Restated Credit
Agreement – KeyBank/Jernigan]

--------------------------------------------------------------------------------







 
SUBSIDIARY GUARANTORS:
     
MIAMI CITY SELF STORAGE 3RD AVE, LLC,
 
MIAMI CITY SELF STORAGE DORAL 77TH OWNER, LLC;
 
MIAMI CITY SELF STORAGE 6TH AVE, LLC;
 
MIAMI CITY SELF STORAGE 28TH LANE, LLC;
 
MIAMI CITY SELF STORAGE PEMBROKE PINES BLVD OWNER, LLC, each a Florida limited
liability company
       
By:
Jernigan Capital Operating Company, LLC, a Delaware limited liability company,
their sole member
           
By:
Jernigan Capital, Inc., a Maryland corporation, its managing member
               
By:
/s/ Kelly P. Luttrell
     
Name: Kelly P. Luttrell
     
Title: Senior Vice President, Chief Financial Officer and Treasurer
       
(SEAL)
         
BAKERY SQUARE SELF STORAGE, LLC, a Florida limited liability company
       
By:
Bakery Square Self Storage Parent, LLC, a Florida limited liability company, its
manager
           
By:
Jernigan Capital Operating Company, LLC, a Delaware limited liability company,
its manager
               
By:
Jernigan Capital, Inc., a Maryland corporation, its managing member
                   
By:
/s/ Kelly P. Luttrell
       
Name: Kelly P. Luttrell
       
Title: Senior Vice President, Chief Financial Officer and Treasurer
     
(SEAL)



[Signatures Continued on Next Page]
[Signature Page to First Amendment to Second Amended and Restated Credit
Agreement – KeyBank/Jernigan]

--------------------------------------------------------------------------------







 
BAKERY SQUARE SELF STORAGE PARENT, LLC, a Florida limited liability company
       
By:
Jernigan Capital Operating Company, LLC, a Delaware limited liability company,
its manager
           
By:
Jernigan Capital, Inc., a Maryland corporation, its managing member
               
By:
/s/ Kelly P. Luttrell
     
Name: Kelly P. Luttrell
     
Title: Senior Vice President, Chief Financial Officer and Treasurer
       
(SEAL)




 
BAKERY SQUARE OPERATIONS, LLC, a Delaware limited liability company
       
By:
Jernigan Capital Operating Company, LLC, a Delaware limited liability company,
its sole member
           
By:
Jernigan Capital, Inc., a Maryland corporation, its managing member
               
By:
/s/ Kelly P. Luttrell
     
Name: Kelly P. Luttrell
     
Title: Senior Vice President, Chief Financial Officer and Treasurer
       
(SEAL)




 
PLG JACKSONVILLE STORAGE, LLC, a Delaware limited liability company
       
By:
Jernigan Capital Operating Company, LLC, a Delaware limited liability company,
its sole member
           
By:
Jernigan Capital, Inc., a Maryland corporation, its managing member
               
By:
/s/ Kelly P. Luttrell
     
Name: Kelly P. Luttrell
     
Title: Senior Vice President, Chief Financial Officer and Treasurer
       
(SEAL)



[Signatures Continued on Next Page]
[Signature Page to First Amendment to Second Amended and Restated Credit
Agreement – KeyBank/Jernigan]

--------------------------------------------------------------------------------







 
LR-BAYSHORE 1, LLC, a Delaware limited liability company
       
By:
Jernigan Capital Operating Company, LLC, a Delaware limited liability company,
its managing member
           
By:
Jernigan Capital, Inc., a Maryland corporation, its managing member
               
By:
/s/ Kelly P. Luttrell
     
Name: Kelly P. Luttrell
     
Title: Senior Vice President, Chief Financial Officer and Treasurer
       
(SEAL)




 
FLEMING ISLAND SS, LLC, a Florida limited liability company
       
By:
Fleming Island SS Holding, LLC, a Florida limited liability company, its sole
member
           
By:
JCAP FI Holdings, LLC, a Delaware limited liability company, its sole member
               
By:
Jernigan Capital Operating Company, LLC, a Delaware limited liability company,
its sole member
                   
By:
Jernigan Capital, Inc., a Maryland corporation, its managing member
                     
By:
/s/ Kelly P. Luttrell
         
Name: Kelly P. Luttrell
         
Title: Senior Vice President, Chief Financial Officer and Treasurer
     
(SEAL)



[Signatures Continued on Next Page]
[Signature Page to First Amendment to Second Amended and Restated Credit
Agreement – KeyBank/Jernigan]

--------------------------------------------------------------------------------







 
FLEMING ISLAND SS HOLDING, LLC, a Florida limited liability company,
       
By:
JCAP FI Holdings, LLC, a Delaware limited liability company, its sole member
           
By:
Jernigan Capital Operating Company, LLC, a Delaware limited liability company,
its sole member
               
By:
Jernigan Capital, Inc., a Maryland corporation, its managing member
                   
By:
/s/ Kelly P. Luttrell
       
Name: Kelly P. Luttrell
       
Title: Senior Vice President, Chief Financial Officer and Treasurer
     
(SEAL)




 
JCAP FI HOLDINGS, LLC, a Delaware limited liability company
       
By:
Jernigan Capital Operating Company, LLC, a Delaware limited liability company,
its sole member
           
By:
Jernigan Capital, Inc., a Maryland corporation, its managing member
               
By:
/s/ Kelly P. Luttrell
     
Name: Kelly P. Luttrell
     
Title: Senior Vice President, Chief Financial Officer and Treasurer
       
(SEAL)



[Signatures Continued on Next Page]
[Signature Page to First Amendment to Second Amended and Restated Credit
Agreement – KeyBank/Jernigan]

--------------------------------------------------------------------------------







 
EDISON CAPITAL JACKSONVILLE LLC,
 
a Delaware limited liability company
       
By:
Jernigan Capital Operating Company, LLC, a Delaware limited liability company,
its sole member
           
By:
Jernigan Capital, Inc., a Maryland corporation, its managing member
               
By:
/s/ Kelly P. Luttrell
     
Name: Kelly P. Luttrell
     
Title: Senior Vice President, Chief Financial Officer and Treasurer
       
(SEAL)




 
FIVE POINTS STORAGE OWNER, LLC,
 
a North Carolina limited liability company
       
By:
Five Points Storage Member, LLC, a
 
North Carolina limited liability company, its sole member
           
By:
Jernigan Capital Operating Company, LLC, a Delaware limited liability company,
its sole member
               
By:
Jernigan Capital, Inc., a Maryland corporation, its managing member
                   
By:
/s/ Kelly P. Luttrell
       
Name: Kelly P. Luttrell
       
Title: Senior Vice President, Chief Financial Officer and Treasurer
     
(SEAL)



[Signatures Continued on Next Page]
[Signature Page to First Amendment to Second Amended and Restated Credit
Agreement – KeyBank/Jernigan]

--------------------------------------------------------------------------------







 
FIVE POINTS STORAGE MEMBER, LLC,
 
a North Carolina limited liability company
       
By:
Jernigan Capital Operating Company, LLC, a Delaware limited liability company,
its sole member
           
By:
Jernigan Capital, Inc., a Maryland corporation, its managing member
               
By:
/s/ Kelly P. Luttrell
     
Name: Kelly P. Luttrell
     
Title: Senior Vice President, Chief Financial Officer and Treasurer
       
(SEAL)




 
10TH & SEIGLE AVE., LLC,
 
a Delaware limited liability company
       
By:
10th & Seigle Ave. Holdings, LLC, a Delaware limited liability company, its sole
member
           
By:
Jernigan Capital Operating Company, LLC, a Delaware limited liability company,
its sole member
               
By:
Jernigan Capital, Inc., a Maryland corporation, its managing member
                   
By:
/s/ Kelly P. Luttrell
       
Name: Kelly P. Luttrell
       
Title: Senior Vice President, Chief Financial Officer and Treasurer
     
(SEAL)



[Signatures Continued on Next Page]
[Signature Page to First Amendment to Second Amended and Restated Credit
Agreement – KeyBank/Jernigan]

--------------------------------------------------------------------------------







 
NORTHSIDE ATLANTA OWNER, LLC, a Delaware limited liability company
       
By:
Northside Atlanta VFS, LLC, a Delaware limited liability company, its managing
member
           
By:
Jernigan Capital Operating Company, LLC, a Delaware limited liability company,
its sole member
               
By:
Jernigan Capital, Inc., a Maryland corporation, its managing member
                   
By:
/s/ Kelly P. Luttrell
       
Name: Kelly P. Luttrell
       
Title: Senior Vice President, Chief Financial Officer and Treasurer
     
(SEAL)




 
MONROE ATLANTA OWNER, LLC, a Delaware limited liability company
       
By:
Monroe Atlanta VFS, LLC, a Delaware limited liability company, its managing
member
           
By:
Jernigan Capital Operating Company, LLC, a Delaware limited liability company,
its sole member
               
By:
Jernigan Capital, Inc., a Maryland corporation, its managing member
                   
By:
/s/ Kelly P. Luttrell
       
Name: Kelly P. Luttrell
       
Title: Senior Vice President, Chief Financial Officer and Treasurer
     
(SEAL)



[Signatures Continued on Next Page]
[Signature Page to First Amendment to Second Amended and Restated Credit
Agreement – KeyBank/Jernigan]

--------------------------------------------------------------------------------







 
STORAGE PARTNERS OF MIAMI I, LLC, a Delaware limited liability company
       
By:
SPMI Holding, LLC, a Delaware limited liability company, its sole member
           
By:
Jernigan Capital Operating Company, LLC, a Delaware limited liability company,
its sole member
               
By:
Jernigan Capital, Inc., a Maryland corporation, its managing member
                   
By:
/s/ Kelly P. Luttrell
       
Name: Kelly P. Luttrell
       
Title: Senior Vice President, Chief Financial Officer and Treasurer
     
(SEAL)




 
SPMI HOLDING, LLC;
 
10 HAMPSHIRE PROPERTY LLC;
 
7807 KINGSTON PIKE, LLC;
 
MONROE ATLANTA VFS, LLC;
 
NORTHSIDE ATLANTA VFS, LLC;
 
PVR STORAGE, LLC;
 
MEQUITY VININGS, LLC;
 
LAUDERDALE STORAGE BUILDERS, LLC;
 
HURTSBOURNE STORAGE, LLC;
 
10TH & SEIGLE AVE. HOLDINGS, LLC, each a Delaware limited liability company
     
By:
Jernigan Capital Operating Company, LLC, a Delaware limited liability company,
their sole member
         
By:
Jernigan Capital, Inc., a Maryland corporation, its managing member
             
By:
/s/ Kelly P. Luttrell
     
Name: Kelly P. Luttrell
     
Title: Senior Vice President, Chief Financial Officer and Treasurer
     
(SEAL)



[Signatures Continued on Next Page]
[Signature Page to First Amendment to Second Amended and Restated Credit
Agreement – KeyBank/Jernigan]

--------------------------------------------------------------------------------







 
1835 WASHINGTON SELF STORAGE LLC,
 
a Delaware limited liability company
     
By:
JERNIGAN CAPITAL OPERATING COMPANY, LLC, a Delaware limited liability company,
its sole member
         
By:
JERNIGAN CAPITAL, INC., a Maryland corporation, its managing member
             
By:
/s/ Kelly P. Luttrell
     
Name: Kelly P. Luttrell
     
Title: Senior Vice President, Chief Financial Officer and Treasurer
     
(SEAL)




 
101 AMERICAN BLVD. W., LLC,
 
a Delaware limited liability company
     
By:
JERNIGAN CAPITAL OPERATING COMPANY, LLC, a Delaware limited liability company,
its sole member
         
By:
JERNIGAN CAPITAL, INC., a Maryland corporation, its managing member
             
By:
/s/ Kelly P. Luttrell
     
Name: Kelly P. Luttrell
     
Title: Senior Vice President, Chief Financial Officer and Treasurer
     
(SEAL)



[Signatures Continued on Next Page]
[Signature Page to First Amendment to Second Amended and Restated Credit
Agreement – KeyBank/Jernigan]

--------------------------------------------------------------------------------







 
631 TRANSFER RD., LLC,
 
a Delaware limited liability company
     
By:
JERNIGAN CAPITAL OPERATING COMPANY, LLC, a Delaware limited liability company,
its sole member
         
By:
JERNIGAN CAPITAL, INC., a Maryland corporation, its managing member
             
By:
/s/ Kelly P. Luttrell
     
Name: Kelly P. Luttrell
     
Title: Senior Vice President, Chief Financial Officer and Treasurer
     
(SEAL)




 
3216 WINNETKA AVE. N., LLC,
 
a Delaware limited liability company
     
By:
JERNIGAN CAPITAL OPERATING COMPANY, LLC, a Delaware limited liability company,
its sole member
         
By:
JERNIGAN CAPITAL, INC., a Maryland corporation, its managing member
             
By:
/s/ Kelly P. Luttrell
     
Name: Kelly P. Luttrell
     
Title: Senior Vice President, Chief Financial Officer and Treasurer
     
(SEAL)



[Signatures Continued on Next Page]
[Signature Page to First Amendment to Second Amended and Restated Credit
Agreement – KeyBank/Jernigan]

--------------------------------------------------------------------------------







 
EAST COLONIAL CAPITAL ORLANDO LLC,
 
a Delaware limited liability company
     
By:
JERNIGAN CAPITAL OPERATING COMPANY, LLC, a Delaware limited liability company,
its sole member
         
By:
JERNIGAN CAPITAL, INC., a Maryland corporation, its managing member
             
By:
/s/ Kelly P. Luttrell
     
Name: Kelly P. Luttrell
     
Title: Senior Vice President, Chief Financial Officer and Treasurer
     
(SEAL)




 
ALAMEDA CAPITAL, LLC,
 
a Delaware limited liability company
     
By:
JERNIGAN CAPITAL OPERATING COMPANY, LLC, a Delaware limited liability company,
its sole member
         
By:
JERNIGAN CAPITAL, INC., a Maryland corporation, its managing member
             
By:
/s/ Kelly P. Luttrell
     
Name: Kelly P. Luttrell
     
Title: Senior Vice President, Chief Financial Officer and Treasurer
     
(SEAL)



[Signatures Continued on Next Page]
[Signature Page to First Amendment to Second Amended and Restated Credit
Agreement – KeyBank/Jernigan]

--------------------------------------------------------------------------------







 
MEQUITY 150TH STREET, LLC,
 
a Delaware limited liability company
     
By:
JERNIGAN CAPITAL OPERATING COMPANY, LLC, a Delaware limited liability company,
its sole member
         
By:
JERNIGAN CAPITAL, INC., a Maryland corporation, its managing member
             
By:
/s/ Kelly P. Luttrell
     
Name: Kelly P. Luttrell
     
Title: Senior Vice President, Chief Financial Officer and Treasurer
     
(SEAL)




 
BT STORAGE INVESTMENTS, LLC,
 
a Delaware limited liability company
       
By:
VALBARD INVESTMENTS, LLC, a
 
Delaware limited liability company, its managing member
           
By:
JERNIGAN CAPITAL OPERATING COMPANY, LLC, a Delaware limited liability company,
its sole member
               
By:
JERNIGAN CAPITAL, INC., a Maryland corporation, its managing member
                   
By:
/s/ Kelly P. Luttrell
       
Name: Kelly P. Luttrell
       
Title: Senior Vice President, Chief Financial Officer and Treasurer
     
(SEAL)



[Signatures Continued on Next Page]
[Signature Page to First Amendment to Second Amended and Restated Credit
Agreement – KeyBank/Jernigan]

--------------------------------------------------------------------------------







 
VALBARD INVESTMENTS, LLC,
 
a Delaware limited liability company
     
By:
JERNIGAN CAPITAL OPERATING COMPANY, LLC, a Delaware limited liability company,
its sole member
         
By:
JERNIGAN CAPITAL, INC., a Maryland corporation, its managing member
             
By:
/s/ Kelly P. Luttrell
     
Name: Kelly P. Luttrell
     
Title: Senior Vice President, Chief Financial Officer and Treasurer
     
(SEAL)



[Signatures Continued on Next Page]
[Signature Page to First Amendment to Second Amended and Restated Credit
Agreement – KeyBank/Jernigan]

--------------------------------------------------------------------------------







 
LENDERS:
     
KEYBANK NATIONAL ASSOCIATION, individually and as Agent
       
By:
/s/ Sara Jo Smith
 
Name: Sara Jo Smith
 
Title: Vice President
     
RAYMOND JAMES BANK, N.A.
       
By:
/s/ Matt Stein
 
Name: Matt Stein
 
Title: Senior Vice President
     
BMO HARRIS BANK N.A.
       
By:
/s/ Jonas L. Robinson
 
Name: Jonas L. Robinson
 
Title: Senior Vice President
     
TRUSTMARK NATIONAL BANK
       
By:
/s/ Michael Peeler
 
Name: Michael Peeler
 
Title: Senior Vice President
     
FIRSTBANK
       
By:
/s/ Bill Harter
 
Name: Bill Harter
 
Title: Senior Vice President
     
TRIUMPH BANK
       
By:
   
Name:
 
Title:



[Signatures Continued on Next Page]
[Signature Page to First Amendment to Second Amended and Restated Credit
Agreement – KeyBank/Jernigan]

--------------------------------------------------------------------------------







 
RENASANT BANK
       
By:
/s/ David Bowman
 
Name: David Bowman
 
Title: Managing Director
     
PINNACLE BANK
       
By:
/s/ Joelle Rogin
 
Name: Joelle Rogin
 
Title: Senior Vice President
     
SYNOVUS BANK
       
By:
/s/ Zachary Braun
 
Name: Zachary Braun
 
Title: Relationship Manager
     
TRUIST BANK
       
By:
   
Name:
 
Title:
     
IBERIABANK, a division of First Horizon Bank
       
By:
/s/ Luke Yancy
 
Name: Luke Yancy
 
Title: Senior Vice President



[Signature Page to First Amendment to Second Amended and Restated Credit
Agreement – KeyBank/Jernigan]

--------------------------------------------------------------------------------